 



Exhibit 10.29
Third Wave Technologies, Inc. 2007 Incentive Plan
On February 21, 2007, the compensation committee of the board of directors of
Third Wave Technologies, Inc. (the “Company”) approved the Company’s incentive
plan for 2007. Based on the Company’s performance against established
performance measures and individual performance against individual performance
measures, participants, including the Company’s executives, will be eligible to
receive from 0% to 200% of his or her target annual incentive award. The Company
performance objectives measured under the plan are net cash from operations,
total revenue and certain product development and other milestones.

 